653 N.W.2d 638 (2002)
Michael T. HEIDTKE, Relator,
v.
ZIMMERMAN SEED, Uninsured, Respondent, and
Special Compensation Fund, and
MN Department of Labor & Industry/VRU, Dr. Howard Abens, MN Department of Human Services, Intervenors.
No. C5-02-1380.
Supreme Court of Minnesota.
November 19, 2002.
David R. Vail, Soderberg & Vail, LLC, Minneapolis, for Michael Heidtke.
Janine Andreasen, Charles H. Thomas, Mankato, for Zimmerman Seed, Uninsured.
Mike Hatch, Atty. Gen., for Special Compensation Fund.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 15, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT
Sam Hanson Sam Hanson Associate Justice